Title: To George Washington from Gustavus Scott, 21 March 1797
From: Scott, Gustavus
To: Washington, George



Sir,
Washington 21 st March 1797.

I received whilst at Baltimore from Genl Swan 10 Pounds of the Chiccorry or Succourry Grass seed, just from England, fresh, & I believe of excellent Quality. His request to me was to distribute it among those most likely to ensure its propagation; & to forward one half of the whole Quantity to Mount Vernon. You will be pleased to say to whose Care at Alexandria I shall address it.
The vast Croud of Visitors I found in Brydons Rooms waiting to pay their Respects to you  convinced me I cou’d not more agreeably shew my Respect to you than by leaving you to the pleasure of your own Reflections after the fatigues of the Mayor Corporation & innumerable other Visitors. I have the honor to be with sentiments of perfect Respect Sir Yr mo. obt servt

Gusts Scott

